Appeal from a judgment of the Supreme Court, Erie County (Rose H. Sconiers, J.), entered January 11, 2006 in a personal injury action. The judgment, upon a jury verdict, dismissed the complaint and awarded defendant costs and disbursements.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs.
*1254Memorandum: Plaintiff appeals from a judgment entered upon a jury verdict finding that defendant was not negligent in this personal injury action. We reject the contention of plaintiff that Supreme Court erred in denying her posttrial motion to set aside the verdict as against the weight of the evidence. “[T]he preponderance of the evidence in favor of plaintiff is not so great that the verdict could not have been reached upon any fair interpretation of the evidence, nor is the verdict palpably wrong or irrational” (Kettles v City of Rochester, 21 AD3d 1424, 1425 [2005]; see generally Lolik v Big V Supermarkets, 86 NY2d 744, 746 [1995]).
We have considered plaintiff’s remaining contentions and conclude that they are without merit or are moot in light of our determination. Present—Hurlbutt, J.P, Gorski, Smith, Fahey and Green, JJ.